Citation Nr: 1806533	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



REMAND

The Veteran served on active duty from August 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a July 2014 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  Although the Board regrets the additional delay, a remand is necessary for further evidentiary development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the Veteran's claim is afforded every consideration.

The record contains conflicting information as to whether the Veteran has a currently diagnosed psychiatric disability, to include PTSD.  The Veteran was afforded a VA examination in December 2011.  The examiner opined that the Veteran did not meet the criteria for PTSD and noted there was no other psychiatric disorder diagnosis.

The Veteran submitted a psychiatric assessment conducted by a VA physician in April 2012.  The psychiatrist took a detailed account of the Veteran's personal, military, and professional history, as well as his reported symptoms.  He diagnosed the Veteran with PTSD and depression, not otherwise specified.  The Veteran continued to receive treatment for his PTSD and depression through the VA from May 2012 through September 2013.

The Veteran was afforded a second VA examination in July 2012.  After a thorough examination of the Veteran, the examiner noted that he met some of the criteria for PTSD, but not all of them.  The examiner went on to note that none of the Veteran's symptoms met any criteria for any psychiatric disability.

A private medical record dated June 2013 recorded that the Veteran showed signs of anxiety, crying spells, depression, and sleep disturbance, amongst other symptoms.  The physician then noted "I explained to patient that his condition is related to his experiences in the service, and he should return to the VA clinic and see a Psychiatrist, otherwise to see a Psychiatrist consultation for a full evaluation of PTSD."

It is unclear from the record whether the Veteran has a current diagnosis of a psychiatric disorder, to include PTSD, especially since the records in this case are several years old.  Accordingly, the Veteran should be afforded a VA examination to clarify his conflicting diagnoses.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant outpatient treatment records from the Tucson VAMC and all associated outpatient clinics from February 2014 to the present.

2.  Ask the Veteran if he has received any psychiatric treatment from private medical professionals since 2014.  If he has, he should complete the release forms so VA can request those records.  In the alternative, he could obtain and submit the records himself.

3. Only after the above-listed documents have been associated with the claims file to the extent possible, the Veteran should be afforded a VA psychiatric examination to address the causation and etiology of his any current psychiatric disorder.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.  

The examiner should opine whether it is at least as likely as not (a 50 percent probability or more) that any currently diagnosed psychiatric disorder was incurred during or caused by active service.

The examiner should also specifically discuss whether the criteria for diagnosing PTSD are met, and, if so, whether it is related to military stressors (fear of hostile military activity is conceded).

4. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

